EXHIBIT 99.1 Capitol Bancorp Center 200 Washington Square North Lansing, MI 48933 2777 East Camelback Road Suite 375 Phoenix, AZ 85016 www.capitolbancorp.com Analyst Contact: Media Contact: Michael M. Moran Chief of Capital Markets 877-884-5662 Stephanie Swan Director of Shareholder Services 517-372-7402 CAPITOL BANCORP REPORTS THIRD QUARTER RESULTS 3rd QUARTER 2007 HIGHLIGHTS · Assets Reach Record $4.7 Billion · Loans Increase 24% Linked-Quarter, Annualized · 18% Growth in Deposits Year-Over-Year · Three Affiliate Bank Openings During the Quarter · Twelve De Novo Applications Pending LANSING, Mich. and PHOENIX, Ariz.: October 18, 2007: Capitol Bancorp Limited (NYSE: CBC) today reported third quarter 2007 net income approximating $6.0 million compared to $10.8 million in the third quarter of 2006.Basic and diluted earnings per share (EPS) were both $0.35 for the third quarter of 2007, compared to $0.37 on a linked-quarter basis and $0.68 and $0.66, respectively, for the third quarter of 2006.Consolidated assets approximated $4.7 billion at September 30, 2007, a 21 percent increase when compared to $3.9 billion a year ago. Total portfolio loans approximated $4 billion, increasing 22 percent year-over-year, when compared to the $3.3 billion reported at September 30, 2006, and reflecting 24 percent growth, annualized, on a linked-quarter basis.Total deposits, approximating $3.7 billion, reflect an 18 percent increase over the approximate $3.1 billion reported in 2006. Capitol Bancorp’s Chairman and CEO Joseph D. Reid said, “The first three quarters of 2007 have provided significantly weaker results for banks in the Great Lakes Region, but we continue with our efforts to minimize regional effects in the future through our commitment to national development.Our geographic diversification initiatives were implemented more than a decade ago to mitigate the types of challenges that we continue to face in the Great Lakes Region, particularly in Michigan.Adherence to our objective to develop our community bank network nationally will provide greater earnings stability in future periods.” “Our unwavering confidence in our model of selecting local talent to develop affiliate banks has resulted in significant growth in new markets and further development in existing geographic regions.Ultimately, our goal of strengthening and stabilizing the foundation of core earnings for our shareholders will be realized through this strategy.” Page 1 of 10 Three affiliate banks joined the Capitol Bancorp network during the third quarter of 2007.Issaquah Community Bank, in Issaquah, Washington, opened in July, as did Capitol Bancorp’s first affiliate bank in the state of New York, USNY Bank.High Desert Bank, the Corporation’s first financial institution located in the state of Oregon, opened in September in the community of Bend.Additionally, earlier this month, Capitol Bancorp opened an affiliate bank in Loveland, Colorado, its third in that state.These recent additions join the de novo affiliates opened earlier this year in California, Colorado and Washington, expanding Capitol Bancorp’s national network consisting of 56 community banks to 16 states across the country.Currently, twelve applications are pending to establish community banks in the states of Arizona, California, Colorado, Missouri, Nebraska, North Carolina, Oklahoma and Texas.The Corporation’s capital base of nearly $690 million, representing approximately 15 percent of consolidated total assets, supports the current network of affiliate banks while providing a solid foundation for the Corporation’s plans for future growth. Quarterly Performance Consolidated net operating revenues grew 8 percent to $53.8 million for the third quarter of 2007 compared with $49.6 million for the third quarter of 2006, aided by 45 percent growth in noninterest income that was fueled in part by continued growth in Capitol’s wealth management efforts.The net interest margin was 4.42 percent, compared to 4.53 percent reported in the second quarter of 2007.While the Corporation’s average earning assets expanded approximately 20 percent from a year ago, to more than $4.2 billion, Capitol Bancorp’s traditionally strong margin was impacted by many factors: a flat-to-inverted yield curve, intense pricing competition at a time when robust loan growth outpaced the generation of traditional core funding sources, slightly lower levels of noninterest-bearing deposit accounts, increases in nonperforming assets (primarily in the Great Lakes Region), and the issuance of approximately $55 million of trust preferred financing earlier in the year to support bank development. Net income for the quarter approximated $6.0 million, a decrease from $10.8 million reported in the third quarter of 2006.Weakened bank performance and related earnings contribution of the Corporation’s mature banks in its Great Lakes Region was the major reason for the earnings decrease.Operating expenses increased 30 percent year-over-year, a result of the addition of 9 banks over the last twelve months and the continued support and reinforcement of business development efforts at Capitol’s existing banks and nonbank affiliates.Historically, it is not uncommon for Capitol Bancorp to report negative operating leverage in the early stages of vibrant de novo development.Diluted earnings per share of $0.35 decreased from $0.66 reported in the third quarter of 2006.Increased provisions for loan losses (at nearly two-times net charge-offs both for the third quarter and nine-month period) tied primarily to the Michigan economy, coupled with an 8 percent increase in the Corporation’s outstanding share count year-over-year, were also contributing factors to the decline in earnings per share. Nine Month Performance Comparable to the challenges noted in quarterly performance discussed above, modest revenue growth (an increase of 7 percent to $155 million when compared to the year-ago period) was offset by the costs attributable to the Corporation’s expanding national franchise.Diluted earnings per share of $1.08 for the first nine months of 2007 decreased from the $1.89 reported last year.Bank performance and related earnings contribution of the Corporation’s mature banks in its Great Lakes Region was the major reason for the earnings decrease, coupled with tepid earnings results from the Southwest Region banks. Page 2 of 10 Balance Sheet The Corporation’s capital position remains strong.The equity-to-asset ratio was 8.39 percent at September 30, 2007, down slightly compared to the 8.50 percent reported at September 30, 2006, as total assets have expanded 21 percent year-over-year.The total capital-to-asset ratio was 14.82 percent at September 30, 2007, an increase from the 14.08 percent reported a year ago as total capital resources approached $690 million. Net charge-offs at 0.45 percent of average portfolio loans outstanding for the third quarter of 2007 increased from the previous quarter’s 0.18 percent and were up from 0.19 percent in the corresponding period of 2006.The ratio of nonperforming assets to total assets percent was 1.42 percent at September 30, 2007 compared to the 1.17 percent reported at the end of the preceding quarter, and the allowance coverage ratio of nonperforming loans was 100 percent at September 30, 2007.With commercial real estate often serving as the primary source of collateral and security for most affiliate bank loans, resolution timetables for nonperforming loans can be extended due to state-specific redemption laws as well as market conditions for sale of real estate.Consequently, while nonperforming loan and asset ratios at Capitol Bancorp may increase, historically net charge-off levels have been contained, as reflected in the nine month charge-offs ratio of approximately 30 basis points.In light of ongoing and well-publicized difficulties in the Michigan economy, and the challenges such an uncertain environment poses, the Corporation continues to take a conservative stance with regard to the recognition and resolution of problem assets. “The difficulties experienced this quarter, particularly with our affiliate banks in Michigan, reinforce the strategic objectives that we have set for Capitol Bancorp Limited to decrease reliance on a particular region’s economic environment,” said Reid.“Initially, Capitol Bancorp’s affiliate banks were concentrated in the state of Michigan.Over ten years ago, we began to implement our strategy for geographic diversification with the opening of our first affiliate in Arizona.Our efforts to nationally diversify have resulted in current operations in 16 states and continue with each application that we file for a new affiliate community bank, of which we currently have twelve pending.Diversification efforts have also focused on increasing the mix and source of revenue generation through additional fee income generators.The addition of our wealth management affiliate, Capitol Wealth, has begun to demonstrate an improved contribution to our consolidated profit profile and will continue to support our customer base through enhanced products and services.” About Capitol Bancorp Limited Capitol Bancorp Limited (NYSE: CBC) is a $4.7 billion national community bank development company, with a network of more than 50 separately chartered banks and bank operations in 16 states. It is the holder of the most individual bank charters in the country.Capitol Bancorp Limited identifies opportunities for the development of new community banks, raises capital for and mentors new community banks through their formative stages, and provides efficient services to its growing network of community banks. Each community bank has full local decision-making authority and is managed by an on-site president under the direction of a local board of directors, composed of business leaders from the bank’s community. Founded in 1988, Capitol Bancorp Limited has executive offices in Lansing, Michigan, and Phoenix, Arizona. ### Page 3 of 10 CAPITOL BANCORP LIMITED SUMMARY OF SELECTED FINANCIAL DATA (in thousands, except share and per share data) Three Months Ended Nine Months Ended September 30 September 30 2007 2006 2007 2006 Condensed statements of operations: Interest income $ 85,036 $ 73,082 $ 244,129 $ 204,375 Interest expense 38,368 28,387 107,238 74,690 Net interest income 46,668 44,695 136,891 129,685 Provision for loan losses 7,890 3,441 15,812 8,712 Noninterest income 7,111 4,906 18,539 15,472 Noninterest expense 44,474 34,110 128,511 102,556 Income before income taxes 6,560 14,973 23,239 43,138 Net income $ 5,974 $ 10,789 $ 18,543 $ 31,009 Per share data: Net income - basic $ 0.35 $ 0.68 $ 1.10 $ 1.97 Net income - diluted 0.35 0.66 1.08 1.89 Book value at end of period 22.56 20.40 22.56 20.40 Common stock closing price at end of period $ 24.83 $ 44.50 $ 24.83 $ 44.50 Common shares outstanding at end of period 17,310,000 16,065,000 17,310,000 16,065,000 Number of shares used to compute: Basic earnings per share 17,096,000 15,757,000 16,919,000 15,702,000 Diluted earnings per share 17,198,000 16,431,000 17,196,000 16,381,000 3rd Quarter 2nd Quarter 1st Quarter 4th Quarter 3rd Quarter 2007 2007 2007 2006 2006 Condensed statements of financial position: Total assets $ 4,654,012 $ 4,439,279 $ 4,254,526 $ 4,065,816 $ 3,855,633 Portfolio loans 4,030,384 3,801,773 3,620,981 3,488,678 3,307,222 Deposits 3,673,950 3,523,346 3,392,035 3,258,485 3,114,206 Stockholders' equity 390,466 387,917 381,992 361,879 327,791 Total capital $ 689,643 $ 668,067 $ 661,650 $ 589,426 $ 542,734 Key performance ratios: Return on average assets 0.53 % 0.58 % 0.61 % 1.16 % 1.14 % Return on average equity 6.15 % 6.54 % 6.74 % 13.30 % 13.36 % Net interest margin 4.42 % 4.53 % 4.67 % 4.82 % 5.08 % Efficiency ratio 82.70 % 82.15 % 83.20 % 70.30 % 68.77 % Asset quality ratios: Allowance for loan losses / portfolio loans 1.31 % 1.30 % 1.30 % 1.30 % 1.37 % Total nonperforming loans / portfolio loans 1.31 % 1.10 % 1.02 % 0.98 % 0.90 % Total nonperforming assets / total assets 1.42 % 1.17 % 1.08 % 1.08 % 0.99 % Net charge-offs (annualized) / average portfolio loans 0.45 % 0.18 % 0.26 % 0.38 % 0.19 % Allowance for loan losses / nonperforming loans 100.21 % 118.28 % 128.00 % 132.50 % 151.05 % Capital ratios: Stockholders' equity / total assets 8.39 % 8.74 % 8.98 % 8.90 % 8.50 % Total capital / total assets 14.82 % 15.05 % 15.55 % 14.50 % 14.08 % Forward-Looking Statements This press release contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements include expressions such as "expects", "intends", "believes" and "should" which are not necessarily statements of belief as to the expected outcomes of future events.Actual results could materially differ from those presented due to a variety of internal and external factors.Actual results could materially differ from those contained in, or implied by, such statements.Capitol Bancorp Limited undertakes no obligation to release revisions to these forward-looking statements or reflect events or circumstances after the date of this release. Supplemental analyses follow providing additional detail regarding Capitol's results of operations, financial position, asset quality and other supplemental data. Page 4 of 10 CAPITOL BANCORP LIMITED Condensed Consolidated Statements of Income (Unaudited) (in thousands, except per share data) Three Months Ended September 30 Nine Months Ended September 30 2007 2006 2007 2006 INTEREST INCOME: Portfolio loans (including fees) $ 81,117 $ 69,159 $ 231,819 $ 193,879 Loans held for sale 429 748 1,765 2,010 Taxable investment securities 188 223 589 730 Federal funds sold 2,916 2,341 8,569 6,169 Other 386 611 1,387 1,587 Total interest income 85,036 73,082 244,129 204,375 INTEREST EXPENSE: Deposits 32,359 23,946 90,955 62,125 Debt obligations and other 6,009 4,441 16,283 12,565 Total interest expense 38,368 28,387 107,238 74,690 Net interest income 46,668 44,695 136,891 129,685 PROVISION FOR LOAN LOSSES 7,890 3,441 15,812 8,712 Net interest income after provision for loan losses 38,778 41,254 121,079 120,973 NONINTEREST INCOME: Service charges on deposit accounts 1,232 1,083 3,524 3,217 Trust and wealth-management revenue 1,371 689 3,525 2,324 Fees from origination of non-portfolio residential mortgage loans 1,142 1,362 3,754 4,091 Gain on sales in government-guaranteed loans 946 390 2,296 1,194 Other 2,420 1,382 5,440 4,646 Total noninterest income 7,111 4,906 18,539 15,472 NONINTEREST EXPENSE: Salaries and employee benefits 27,816 21,615 80,325 64,840 Occupancy 3,831 3,172 10,880 8,768 Equipment rent, depreciation and maintenance 2,239 2,143 7,471 6,156 Other 10,588 7,180 29,835 22,792 Total noninterest expense 44,474 34,110 128,511 102,556 Income before income taxes and minority interest 1,415 12,050 11,107 33,889 Income taxes 586 4,184 4,696 12,129 Income before minority interest 829 7,866 6,411 21,760 Minority interest in net losses of consolidated subsidiaries 5,145 2,923 12,132 9,249 NET INCOME $ 5,974 $ 10,789 $ 18,543 $ 31,009 NET INCOME PER SHARE: Basic $ 0.35 $ 0.68 $ 1.10 $ 1.97 Diluted $ 0.35 $ 0.66 $ 1.08 $ 1.89 Page 5 of 10 CAPITOL BANCORP LIMITED Condensed Consolidated Balance Sheets (in thousands, except share data) (Unaudited) September 30 December 31 2007 2006 ASSETS Cash and due from banks $ 162,375 $ 169,753 Money market and interest-bearing deposits 26,095 37,204 Federal funds sold 194,445 141,913 Cash and cash equivalents 382,915 348,870 Loans held for sale 25,980 34,593 Investment securities: Available for sale, carried at market value 15,379 18,904 Held for long-term investment, carried at amortized cost which approximates market value 24,136 21,749 Total investment securities 39,515 40,653 Portfolio loans: Commercial 3,605,794 3,103,125 Real estate mortgage 263,590 259,604 Installment 161,000 125,949 Total portfolio loans 4,030,384 3,488,678 Less allowance for loan losses (52,851 ) (45,414 ) Net portfolio loans 3,977,533 3,443,264 Premises and equipment 57,802 54,295 Accrued interest income 19,657 17,524 Goodwill and other intangibles 70,859 62,215 Other assets 79,751 64,402 TOTAL ASSETS $ 4,654,012 $ 4,065,816 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES: Deposits: Noninterest-bearing $ 636,534 $ 651,253 Interest-bearing 3,037,416 2,607,232 Total deposits 3,673,950 3,258,485 Debt obligations: Notes payable and short-term borrowings 259,885 191,154 Subordinated debentures 156,106 101,035 Total debt obligations 415,991 292,189 Accrued interest on deposits and other liabilities 30,534 26,751 Total liabilities 4,120,475 3,577,425 MINORITY INTERESTS IN CONSOLIDATED SUBSIDIARIES 143,071 126,512 STOCKHOLDERS' EQUITY: Common stock, no par value,50,000,000 shares authorized; issued and outstanding: 2007 - 17,310,409 shares 2006 - 16,656,481 shares 272,078 249,244 Retained earnings 118,455 112,779 Market value adjustment (net of tax effect) for investment securities available for sale (accumulated other comprehensive income/loss) (67 ) (144 ) Total stockholders' equity 390,466 361,879 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 4,654,012 $ 4,065,816 Page 6 of 10 CAPITOL BANCORP LIMITED Allowance for Loan Losses and Asset Quality Data ALLOWANCE FOR LOAN LOSSES ACTIVITY (in thousands): Periods Ended September 30 Three Month Period Nine Month Period 2007 2006 2007 2006 Allowance for loan losses at beginning of period $ 49,349 $ 43,311 $ 45,414 $ 40,559 Loans charged-off: Commercial (4,162 ) (1,766 ) (8,268 ) (4,886 ) Real estate mortgage (278 ) (11 ) (574 ) (59 ) Installment (182 ) (90 ) (485 ) (323 ) Total charge-offs (4,622 ) (1,867 ) (9,327 ) (5,268 ) Recoveries: Commercial 128 192 695 887 Real estate mortgage 2 3 3 Installment 106 95 254 281 Total recoveries 234 289 952 1,171 Net charge-offs (4,388 ) (1,578 ) (8,375 ) (4,097 ) Additions to allowance charged to expense 7,890 3,441 15,812 8,712 Allowance for loan losses at September 30 $ 52,851 $ 45,174 $ 52,851 $ 45,174 Average total portfolio loans for period ended September 30 $ 3,908,625 $ 3,244,387 $ 3,726,654 $ 3,131,358 Ratio of net charge-offs (annualized) to average portfolio loans outstanding 0.45 % 0.19 % 0.30 % 0.17 % ASSET QUALITY (in thousands): September 30 December 31 2007 2006 Nonaccrual loans: Commercial $ 44,455 $ 25,219 Real estate mortgage 3,549 3,609 Installment 1,531 898 TTotal nonaccrual loans 49,535 29,726 Past due (>90 days) loans: Commercial 2,643 3,860 Real estate mortgage 394 523 Installment 166 165 Total past due loans 3,203 4,548 Total nonperforming loans $ 52,738 $ 34,274 Real estate owned and other repossessed assets 13,161 9,478 Total nonperforming assets $ 65,899 $ 43,752 Page 7 of 10 CAPITOL BANCORP LIMITED Selected Supplemental Data EPS COMPUTATION COMPONENTS (in thousands): Three Months Ended September 30 Nine Months Ended September 30 2007 2006 2007 2006 Numerator—net income for the period $ 5,974 $ 10,789 $ 18,543 $ 31,009 Denominator: Weighted average number of shares outstanding, excluding unvested restricted shares (denominator for basic earnings per share) 17,096 15,757 16,919 15,702 Effect of dilutive securities: Unvested restricted shares 68 11 68 Stock options 102 606 266 611 Total effect of dilutive securities 102 674 277 679 Denominator for diluted earnings per share— Weighted average number of shares and potential dilution 17,198 16,431 17,196 16,381 Number of antidilutive stock options excluded from diluted earnings per share computation 1,650 368 AVERAGE BALANCES (in thousands): Three Months Ended September 30 Nine Months Ended September 30 2007 2006 2007 2006 Portfolio loans $ 3,908,625 $ 3,244,387 $ 3,726,654 $ 3,131,358 Earning assets 4,219,128 3,521,317 4,027,031 3,389,824 Total assets 4,550,011 3,789,104 4,339,710 3,662,226 Deposits 3,617,570 3,053,721 3,459,872 2,949,192 Stockholders’ equity 388,804 322,956 381,482 314,929 Page 8 of 10 Capitol Bancorp’s National Network of Community Banks Arizona Region: Arrowhead Community Bank Glendale, Arizona Asian Bank of Arizona Phoenix, Arizona Bank of Tucson Tucson, Arizona Camelback Community Bank Phoenix, Arizona Mesa Bank Mesa, Arizona Southern Arizona Community Bank Tucson, Arizona Sunrise Bank of Albuquerque Albuquerque, New Mexico Sunrise Bank of Arizona Phoenix, Arizona Valley First Community Bank Scottsdale, Arizona Yuma Community Bank Yuma, Arizona California Region: Bank of Escondido Escondido, California Bank of San Francisco San Francisco, California Bank of Santa Barbara Santa Barbara, California Napa Community Bank Napa, California Point Loma Community Bank Point Loma, California Sunrise Bank of San Diego San Diego, California Sunrise Community Bank Palm Desert, California Colorado Region: Fort Collins Commerce Bank Fort Collins, Colorado Larimer Bank of Commerce Fort Collins, Colorado Loveland Bank of Commerce Loveland, Colorado Great Lakes Region: Ann Arbor Commerce Bank Ann Arbor, Michigan Bank of Auburn Hills Auburn Hills, Michigan Bank of Maumee Maumee, Ohio Bank of Michigan Farmington Hills, Michigan Brighton Commerce Bank Brighton, Michigan Capitol National Bank Lansing, Michigan Detroit Commerce Bank Detroit, Michigan Elkhart Community Bank Elkhart, Indiana Evansville Commerce Bank Evansville, Indiana Goshen Community Bank Goshen, Indiana Grand Haven Bank Grand Haven, Michigan Kent Commerce Bank Grand Rapids, Michigan Macomb Community Bank Clinton Township, Michigan Muskegon Commerce Bank Muskegon, Michigan Oakland Commerce Bank Farmington Hills, Michigan Ohio Commerce Bank Beachwood, Ohio Paragon Bank & Trust Holland, Michigan Portage Commerce Bank Portage, Michigan Midwest Region: Bank of Belleville Belleville, Illinois Summit Bank of Kansas City Lee’s Summit, Missouri Nevada Region: 1st Commerce Bank Las Vegas, Nevada Bank of Las Vegas Las Vegas, Nevada Black Mountain Community Bank Henderson, Nevada Desert Community Bank Las Vegas, Nevada Red Rock Community Bank Las Vegas, Nevada Northeast Region: USNY Bank Geneva, New York Northwest Region: Bank of Bellevue Bellevue, Washington Bank of Everett Everett, Washington Bank of Tacoma Tacoma, Washington High Desert Bank Bend, Oregon Issaquah Community Bank Issaquah, Washington Page 9 of 10 Capitol Bancorp’s National Network of Community Banks – Continued Southeast Region: Bank of Valdosta Valdosta, Georgia Community Bank of Rowan Salisbury, North Carolina First Carolina State Bank Rocky Mount, North Carolina Peoples State Bank Jeffersonville, Georgia Sunrise Bank of Atlanta Atlanta, Georgia Texas Region: Sunrise Bank – Dallas LPO Dallas, Texas Sunrise Bank – Houston LPO Houston, Texas Page 10 of 10
